Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00248-CV

                 IN THE INTEREST OF E.O.R. and A.A.A.G. II., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA00918
                            Honorable Peter Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, we DENY Appellant’s motion for
rehearing.

       However, to clarify the reasoning for our decision, we WITHDRAW our September 12,
2018 opinion and judgment and substitute this opinion and judgment in their stead.

       The trial court’s order is AFFIRMED. Appellant is unable to afford payment of court costs;
no costs are taxed in this appeal.

       SIGNED November 7, 2018.


                                                _____________________________
                                                Patricia O. Alvarez, Justice